Title: To George Washington from Colonel Goose Van Schaick, 19 May 1780
From: Van Schaick, Goose
To: Washington, George



Albany May 19th 1780

Your Excellencys feelings must daily increase on account of the distressed situation of our Affairs relative to supplies for the Army, & the naked situation of our Western & Northern frontiers, for the want of Men & provisions. I have been backward in troubleing your Excellency with Alarms by report, altho numerous & some that indeed have proved true by the carrying off the inhabitants into Captivity, but I think it my Duty at present to enclose copies of two Letters just come to hand, in their nature alarming, & to represent that altho the Garrison of Fort Schuyler is weak as your Excellency will perceive by the last return should an attack be made, they have only provisions & Meat for one Month, & that had we provisions to send them, the Militia of Tryon County have as good as refused to turn out, Alledging that having no support, & oblidged to find their own provisions on Militia Duty, they must defend their own property, the frontier settlements are breaking up fast, & if some remedy is not soon applied, Schonectady will be our frontier Settlement. I have the Honor to be very respectfully Your Excellencies obedient & most humble servant

G. V. Schaick

